      Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 1 of 10



 1   Timothy M. Frank (California Bar No. 263245)
     timothy.frank@hnbllc.com
 2   Joseph H. Boyle (appearance pro hac vice)
     joe.boyle@hnbllc.com
 3
     Stephen M. Ferguson (appearance pro hac vice)
 4   stephen.ferguson@hnbllc.com
     HAGAN NOLL & BOYLE LLC
 5   820 Gessner, Suite 940
     Houston, Texas 77024
 6   Telephone: (713) 343-0478
     Facsimile: (713) 758-0146
 7

 8   David A. Van Riper (California Bar No. 128059)
     dave@vanriperlaw.com
 9   VAN RIPER LAW
     1254 Irvine Blvd., Suite 200
10   Tustin, California 92780-3571
     Telephone: (714) 731-1800
11
     Facsimile: (714) 731-1811
12
     Attorneys for Plaintiff DISH Network L.L.C.
13

14                              UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                  SAN FRANCISCO DIVISION

17                                                 )
     DISH NETWORK L.L.C.,                          )   Case Number: 3:20-cv-01891-CRB
18
                                                   )
19          Plaintiff,                             )   DISH NETWORK L.L.C.’S
                                                   )   OPPOSITION TO DEFENDANT
20                                                 )   JADOOTV, INC’S MOTION TO
            vs.                                    )   RECONSIDER [DKT. 148]
21                                                 )
     JADOO TV, INC., et al.,                       )   Date: TBD
22                                                     Time: TBD
                                                   )
            Defendants.                            )   Ctrm: 6
23                                                     Judge: Hon. Charles R. Breyer
                                                   )
24                                                 )
                                                   )
25

26

27

28


     3:20-cv-01891-CRB                                             DISH’s Opposition to JadooTV’s
                                                                   Motion to Reconsider [Dkt. 148]
      Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 2 of 10



 1          Plaintiff DISH Network L.L.C. (“DISH”) respectfully submits this response in opposition
 2   to Defendant JadooTV, Inc.’s (“JadooTV”) Motion to Reconsider Order Granting DISH’s Motion
 3   to Compel JadooTV’s Production of Documents. (Dkt. 148, the “Motion.”)
 4                                  I.         PROCEDURAL POSTURE
 5          This case was transferred from the Central District of California on March 18, 2020 (Dkt.
 6   152) and the case was reassigned to this Court (Dkt. 159). The reassignment order vacated all
 7   hearing and trial dates, and states “existing briefing schedules for motions remain unchanged.”
 8   (Dkt. 159.)
 9          Several discovery orders have been entered against JadooTV.                    JadooTV seeks
10   reconsideration of part of the most recent discovery order finding JadooTV has “refus[ed] to
11   produce documents in response to Plaintiff’s RFPs” and that “Jadoo has sought at every turn to
12   evade its discovery obligations in this lawsuit.” (Dkt. 145 at 7; Dkt. 148 at 2:12–15.) JadooTV
13   does not seek reconsideration of any other parts of the discovery order. Judge Stevenson’s
14   discovery orders are well reasoned and accurately reflect the lengthy record of hearings, discovery
15   rulings and fee awards against JadooTV in the course of this matter. (See, e.g., Dkts. 69, 85, 96,
16   107, 116, 118, 143, 145 & 149.)
17          Under the existing deadlines, this response brief is due on April 22, 2020. Although the
18   motion must be renoticed for hearing by JadooTV, the reassignment order provides that “the
19   renoticing of the hearing does not affect the prior briefing schedule.” (Dkt. 159.)
20                                       II.     LEGAL STANDARD
21          Generally, motions for reconsideration are appropriate only if (i) the moving party presents
22   newly discovered evidence, which either emerged after the decision from which relief is sought
23   was rendered or was otherwise reasonably unknown to the moving party at the time of the decision;
24   (ii) the court committed clear error in failing to consider the evidence and law presented by the
25   parties; or (iii) an intervening change in controlling law has occurred. Sch. Dist. No. 1J, Multnomah
26   Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Absent “clear error in failing to
27   consider the evidence,” a court’s findings should not be overturned on a motion for reconsideration.
28   Id.

     3:20-cv-01891-CRB                                1                DISH’s Opposition to JadooTV’s
                                                                       Motion to Reconsider [Dkt. 148]
      Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 3 of 10



 1          “Motions for reconsideration are disfavored, and parties should not use them to make
 2   arguments not raised in their original briefs.” Motorola, Inc. v. J.B. Rodgers Mech. Contractors,
 3   215 F.R.D. 581, 585 (D. Ariz. 2003) (citing Nw. Acceptance Corp. v. Lynnwood Equip., Inc., 841
 4   F.2d 918, 925–26 (9th Cir. 1988)). Nor should a party file such a motion “[t]o ask a court to rethink
 5   what it has already thought, merely because a party disagrees with the court’s decision.” Strasburg
 6   v. M/Y JUST A NOTION, 08CV0021 AJB (BLM), 2012 WL 2458426, at *1 (S.D. Cal. June 26,
 7   2012) (citing Collins v. D.R. Horton, Inc., 252 F. Supp. 2d 936, 938 (D. Ariz. 2003)). “No motion
 8   for reconsideration shall in any manner repeat any oral or written argument made in support of or
 9   in opposition to the original motion.” C.D. Cal. L.R. 7-18; see N.D. Cal. Civil L.R. 7-9(c) (stating
10   that failure to observe this restriction may result in sanctions). A court should deny a motion for
11   reconsideration “[a]bsent a showing of manifest error or a showing of new facts or legal authority
12   that could not have been brought to its attention earlier with reasonable diligence.” Howard v.
13   Nunley, No. CV 06–0191-NVW, 2010 WL 1404278, at *2 (E.D. Cal. Apr. 6, 2010).
14                               III.   ARGUMENT & AUTHORITIES
15          A.      The Court’s Findings Are Supported By The Record.

16          JadooTV first asks the Court to reconsider the finding that JadooTV has “refus[ed] to

17   produce documents in response to Plaintiff’s RFPs.” (Dkt. 148 at 8:20–22.) The entire sentence

18   reads, “Here, the Court finds that JadooTV’s refusal to produce documents in response to Plaintiff’s

19   RFPs, despite the bankruptcy court lifting the automatic stay as to JadooTV, is substantially

20   unjustified.” (Dkt. 145 at 7.) This finding is well supported and should not be overturned.

21          DISH filed this case in November 2018 in the Central District of California against JadooTV

22   and its president and CEO Sajid Sohail (“Sohail”), among others, based on their willful transmission

23   of television programming exclusively licensed to DISH in the United States. (See Dkt. 1, Compl.,

24   ¶¶ 1, 4.) On February 7, 2019, DISH served JadooTV and Sohail with discovery requests, including

25   requests for production. (Dkt. 132-2 ¶ 4.) JadooTV and Sohail’s discovery responses were evasive

26   and they refused to produce documents.

27          DISH held more than ten hours of telephone conferences with counsel for JadooTV and

28   Sohail resulting in their agreement to produce documents in response to the requests, and attended

     3:20-cv-01891-CRB                                2                DISH’s Opposition to JadooTV’s
                                                                       Motion to Reconsider [Dkt. 148]
         Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 4 of 10



 1   two pre-motion discovery dispute conferences with the Court, at the conclusion of which on May
 2   9, 2019, JadooTV told the Court that it did not intend to search for or produce any documents. (Id.
 3   ¶¶ 8-12; Dkt. 69.) On May 24, 2019, DISH moved to compel JadooTV to produce documents.
 4   (Dkt. 75.) On May 31, 2019, JadooTV filed for bankruptcy, and the Court proceeded to grant
 5   DISH’s motion only against Sohail, due to the matter being stayed as to JadooTV. (Dkts. 78, 95.)
 6   Pursuant to Rule 37(a)(5)(A), the Court also granted DISH its expenses, including attorneys’ fees,
 7   incurred in bringing the motion. (Dkts. 96, 118.) 1
 8             On August 19, 2019, DISH moved to lift the stay in the bankruptcy court to continue
 9   litigation against JadooTV. (Declaration of Stephen M. Ferguson [Ferguson Decl.] ¶ 2.) At the
10   hearing before the bankruptcy court on September 4, 2019, Judge Lafferty asked JadooTV if it was
11   prepared to start producing documents it previously agreed to produce and JadooTV’s counsel
12   responded by stating that doing so would be too much of a burden on JadooTV during the Chapter
13   11 process. 2 At the same hearing, JadooTV also sought to quash DISH’s third-party discovery. 3
14   In response, Judge Lafferty expressed his concern that third-party discovery “really is not going to
15   be horribly burdensome” and ordered the parties to meet and confer on both third-party and party
16

17

18
     1
       In his supplemental written responses to DISH’s requests for production, Sohail claimed that
19   responsive documents were in JadooTV’s – not Sohail’s – possession or control. So no documents
     were produced in response to that order. (Dkt. 140-1 ¶ 9, Ex. 7.)
20
     2
21       In particular, counsel for JadooTV replied, in pertinent part:

22             So the Court asked two questions – the first one being what, if any, discovery we
               might be able to produce at this time. And the answer to that, unfortunately, is…we
23             don’t really know that there’s anything that we would be able to produce. And
               certainly, we can go back and see if there’s any low-hanging fruit. My
24             understanding at this time is I can’t – I don’t know of any low-hanging fruit amongst
25             the seventy-nine document requests…. (Ferguson Decl. ¶ 3, Ex. 1 at 37:14–19,
               38:11–15.)
26
     3
      JadooTV claimed that the “breathing room” occasioned by the automatic stay should also include
27   being relieved of the burden of having to review and, if need be, object to DISH’s third-party
     subpoenas. (Id. at 41:11–17.)
28

     3:20-cv-01891-CRB                                   3                DISH’s Opposition to JadooTV’s
                                                                          Motion to Reconsider [Dkt. 148]
         Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 5 of 10



 1   discovery “because there just ought to be some way for everybody to get in a room and make some
 2   progress on this….” 4
 3             When the bankruptcy stay was lifted on January 14, 2020, JadooTV still had not produced
 4   the documents it had agreed to produce in March 2019. (Dkt. 132-2 ¶ 16.) DISH sent another meet
 5   and confer letter to JadooTV on January 14, 2020, and the parties further telephonically met and
 6   conferred on January 22, 2020. (Id. ¶ 16, Ex. 16; Dkt. 140-1 ¶ 12.) DISH filed a motion to compel
 7   on January 25, 2020. (Dkt. 132.) In opposing DISH’s Motion to Compel, JadooTV sought an
 8   extension of time to respond and asked the Court to defer ruling on DISH’s motion until the Court
 9   resolved whether or not to transfer the case from the Central to the Northern District. (Dkt. 138 at
10   2-3; Dkt. 145 at 6.) The Court denied JadooTV’s request for a stay of discovery and granted DISH’s
11   Motion to Compel. (Dkt. 145 at 6-7.) Judge Stevenson’s order finding that JadooTV “refus[ed] to
12   produce documents” and “[h]as sought at every turn to evade its discovery obligations” accurately
13   characterizes the record and aptly captures the frustration of litigating against such a party.
14             Judge Stevenson’s determination that JadooTV refused to produce documents is amply
15   supported. (Id. at 6; Dkt. 132-2 ¶ 16; Dkt. 140-1 ¶¶ 2-5, 15.) And JadooTV’s reliance upon an
16   “undue burden” objection was not sustained because the Court ruled that JadooTV failed to
17   “actually demonstrate the nature of the burden.” (Dkt. 145 at 5.)
18             Furthermore, the Court determined that JadooTV’s argument that it had already produced
19   documents during the bankruptcy stay was not compelling:
20             Just because JadooTV claims to have produced some documents responsive to
               Plaintiff’s RFPs does not relieve it of its obligation to produce any remaining
21             relevant, responsive, nonprivileged documents in its possession, custody, or control.
               Nor does it relieve JadooTV of its obligation to supplement its written responses to
22
               comply with Rule 34’s requirement that a responding party must specifically state
23             whether it is withholding responsive documents based on its objections.

24   (Id. (emphasis in original).)

25             JadooTV also asks the Court to reconsider the finding that “JadooTV has sought at every

26   turn to evade its discovery obligations in this case.” (Dkt. 148 at 2:14–15.) That finding too has

27   generous support. For three months after being served with DISH’s discovery requests, JadooTV

28   4
         Id. at 43:3–6; 44:12–16.

     3:20-cv-01891-CRB                                  4                DISH’s Opposition to JadooTV’s
                                                                         Motion to Reconsider [Dkt. 148]
      Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 6 of 10



 1   failed to produce a single document and filed bankruptcy before the Court could compel it. (Dkt.
 2   145 at 1, 2, 6; Dkt. 132-2 ¶¶ 8-12, 14.) During the bankruptcy stay, JadooTV was initially opposed
 3   to producing any documents and only reconsidered its position after being ordered by Judge
 4   Lafferty to meet and confer with DISH regarding discovery. (Dkt. 132-2 ¶ 14; Ferguson Decl. at ¶
 5   3, Ex. 1 at 37:14–19, 38:11–15.) Finally, after the stay was lifted, JadooTV again failed to produce
 6   the documents it previously agreed to produce. (Dkt. 132-2 ¶ 16; Dkt. 140-1 ¶¶ 2-5, 15.) These
 7   facts show that JadooTV – before, during, and after the automatic stay was lifted – refused to
 8   produce relevant and responsive documents, and only started production after court intervention.
 9   The Court found that JadooTV’s seeking of a discovery stay was not supported by authority, and
10   indeed such a stay would have run afoul of Federal Rule of Civil Procedure 1, which favors the
11   “just, speedy, and inexpensive determination of every action.” (Dkt. 145 at 6.)
12          Accordingly, both findings JadooTV asks the Court to reconsider are well supported in the
13   record, and therefore JadooTV has not carried its burden to show that Judge Stevenson, in making
14   these findings, failed to properly consider the evidence submitted. See, e.g., CTC Glob. Corp. v.
15   Huang, SACV 17-02202 (AGK) (ESx), 2019 WL 6357273, at *2 (C.D. Cal. Sept. 16, 2019)
16   (denying motion for reconsideration because “Defendants’ suggestion that the Court failed to
17   consider material facts or applicable law is not supported by the record or the reality of this Court’s
18   thoughtful consideration of the parties’ [arguments]”).
19
            B.      JadooTV’s Disagreement With The Court’s Findings Does Not Satisfy The
20                  Material Difference Standard.

21          A motion for reconsideration may be made only on grounds of, among other things, a
22   “material difference in fact or law from that presented to the court…that in the exercise of
23   reasonable diligence could not have been known to the party moving for reconsideration at the time
24   of such decision.” C.D. Cal. L.R. 7-18(a) (emphasis added); see N.D. Cal. Civil L.R. 7-9(b).
25   JadooTV claims it is permitted to file its Motion on this ground. (See Dkt. 148 at 8:26–9:4.)
26          JadooTV argues that a material difference in fact existed from that presented to the court
27   “that in the exercise of reasonable diligence could not have been known to JadooTV” because
28   DISH’s supplemental brief allegedly “contained no mention of the discovery process” in the

     3:20-cv-01891-CRB                                 5                DISH’s Opposition to JadooTV’s
                                                                        Motion to Reconsider [Dkt. 148]
      Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 7 of 10



 1   bankruptcy court, and “the matter was submitted on the papers without a hearing” leaving JadooTV
 2   “no opportunity to rebut these misleading factual statements.” (Id. at 3:2–5, 8:26–9:3.)
 3          First, JadooTV’s assertion that DISH failed to “mention” the discovery process managed
 4   by the bankruptcy court is false. The Joint Stipulation in support of DISH’s Motion to Compel
 5   states, “[p]ursuant to the direction of the bankruptcy judge, JadooTV produced 3,015 pages of
 6   documents, most of which are irrelevant and non-responsive to any of DISH’s Requests.” (Dkt.
 7   132-1 at 7:14-16.) The declaration filed in support of DISH’s Motion to Compel states,
 8          DISH and JadooTV attended several hearings in the JadooTV bankruptcy case
 9          concerning JadooTV’s production of documents for this copyright action during
            the pendency of the automatic stay. DISH and JadooTV also exchanged meet and
10          confer correspondence and conducted telephonic meet and confers pursuant to the
            direction of the bankruptcy judge concerning JadooTV’s production of documents.
11          JadooTV produced its first documents in this case on October 9, 2019, and since
            that time has produced a total of 3,015 pages of documents.
12

13   (Dkt. 132-2 ¶ 14; see also ¶ 16 and Dkt. 140-1 ¶¶ 2-5, 15 (identifying deficiencies in JadooTV’s

14   production).)   And Judge Stevenson acknowledged the discovery process managed by the

15   bankruptcy court in the order by stating JadooTV’s argument in the Joint Sipulation “that it has

16   already produced 3,015 pages of documents during the bankruptcy stay,” JadooTV’s argument in

17   its Opposition “that the 3,015 pages it produced at the direction of the bankruptcy judge should be

18   sufficient,” and rejecting those arguments ruling that “[j]ust because JadooTV claims to have

19   produced some documents responsive to Plaintiff’s RFPs does not relieve JadooTV of its obligation

20   to produce any remaining relevant, responsive, nonprivileged documents in its possession, custody,

21   or control.” (Dkt. 145 at 3-5.) Not only were the “new” facts already presented to the Court, those

22   facts were discussed by the Court in making its ruling.

23          Second, it simply is not the case, as JadooTV claims, that it had “no opportunity” to rebut

24   what it claims was DISH’s refusal to detail the discovery process in the bankruptcy court. (See

25   Dkt. 148 at 3:5–7.) JadooTV was free to file, and did file, a separate Opposition responding to

26   DISH’s portion of the Joint Stipulation (Dkt. 138), and was free to seek leave of Court if necessary

27   to file additional motions or replies.

28

     3:20-cv-01891-CRB                                6               DISH’s Opposition to JadooTV’s
                                                                      Motion to Reconsider [Dkt. 148]
         Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 8 of 10



 1             Third, JadooTV fails to recognize that the “material difference in fact” ground on which it
 2   relies in support of its Motion only applies when the moving party asserts that “facts were not
 3   known and could not have been known through reasonable diligence at the time that the original
 4   decision [was rendered].” Motorola, 215 F.R.D. at 585–86; see C.D. Cal. L.R. 7-18(a); N.D. Cal.
 5   Civil L.R. 7-9(b). Here, JadooTV admits that it became aware of an alleged material difference
 6   between its own interpretation of the facts and DISH’s when DISH filed its supplemental brief
 7   (Dkt. 140), which naturally was before the Court rendered its decision. In fact, JadooTV knew of
 8   this alleged difference for 13 days before the Court rendered its decision, yet JadooTV did nothing
 9   during that time to attempt to address it. For this reason, JadooTV’s reliance on this ground for
10   filing its Motion is misplaced.
11             Finally, JadooTV’s Motion is procedurally deficient because “[n]o motion for
12   reconsideration shall in any manner repeat any oral or written argument made in support of or in
13   opposition to the original motion.” C.D. Cal. L.R. 7–18; see N.D. Cal. Civil L.R. 7-9(c) (positing
14   a virtually identical rule and adding, “[a]ny party who violates this restriction shall be subject to
15   appropriate sanctions.”). JadooTV’s Motion is a repetition of two prior arguments rejected by
16   Judge Stevenson.
17             The first is JadooTV’s claim that it participated in and produced 3,000+ documents during
18   the discovery process managed by the bankruptcy court. JadooTV quotes from the same portion
19   of a transcript of a bankruptcy court hearing no less than three times – first in its portion of the Joint
20   Stipulation, second in its Opposition, and third in this Motion – to show that Judge Lafferty
21   proposed, and JadooTV participated in, a limited discovery process in the bankruptcy court. 5 Judge
22   Stevenson’s order notes that JadooTV’s Opposition repeated largely the same arguments made in
23
     5
         JadooTV’s three separate briefs all contain this virtually identical passage:
24
               During the pendency of the Bankruptcy Matter, Judge Lafferty worked with DISH
25
               and JadooTV to allow limited discovery to take place during the stay. In allowing
26             some discovery, Judge Lafferty stated that he was helping the parties to find a
               “middle ground” wherein JadooTV could respond to DISH’s requests for production
27             “with less effort than normally is required in discovery, which is a big deal.
               Prettytime-intensive [sic] and pretty time sinkish [sic]…. (See Dkt. 132-1 at 9:12–
28             20; Dkt. 138 at 2:21–25; Dkt. 148 at 4:24 –5:1.)

     3:20-cv-01891-CRB                                   7                DISH’s Opposition to JadooTV’s
                                                                          Motion to Reconsider [Dkt. 148]
      Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 9 of 10



 1   its portion of the Joint Stipulation. (See Dkt. 145 at 4 (“In its separate Opposition, JadooTV largely
 2   reiterates its arguments that the Motion is premature, that the 3,015 pages it produced at the
 3   direction of the bankruptcy judge should be sufficient….”).)
 4          The second argument is that DISH – not JadooTV – is responsible for JadooTV’s failure to
 5   produce relevant, responsive documents in this case, based on its allegedly not properly meeting
 6   and conferring. (See Dkt. 148 at 10:16–19 (“DISH, not JadooTV, is the party that has failed to
 7   repeatedly meet and confer regarding discovery, and a proper meet and confer could have avoided
 8   the time and expense in this motion….”).) Jadoo made this same argument in its opposition to the
 9   motion to compel. (Dkt. 138 at 5:9 (“DISH has not satisfied this meet-and-confer requirement.”).)
10   JadooTV’s argument was not successful before, is repeated here again, and is reason enough for
11   denial. See, e.g., Graves v. A. Express, No. CV 07-6002 PSG (FMOx), 2008 WL 11342885, at *2
12   (C.D. Cal. Feb. 6, 2008) (denying motion for reconsideration because “Plaintiff has repeatedly put
13   forth the same contentions that were used in support of his original motions, previously considered
14   and denied”); N.D. Cal. Civil L.R. 7-9(c) (“Any party who violates this restriction shall be subject
15   to appropriate sanctions.”)
16          Finally, JadooTV claims for the first time that DISH filed the Joint Stipulation without
17   JadooTV’s authorization. This is false. On January 17, 2020, DISH provided its portion of the
18   Joint Stipulation to JadooTV’s counsel, and a week later on January 24, 2020, JadooTV’s counsel,
19   after adding their portion, sent the combined document back to DISH’s counsel for filing.
20   (Ferguson Decl. ¶ 4, Ex. 2.) On January 25, 2020, after receiving the combined document, DISH’s
21   counsel emailed JadooTV’s counsel stating, “We have no changes. I will add the pages to the table
22   of contents and file today.” (Id.) JadooTV’s counsel did not object at that time or after the filing
23   was made through the Court’s electronic filing system. Not until this Motion did JadooTV claim
24   that DISH filed the Joint Stipulation without its authorization. (Id.) JadooTV’s introduction of this
25   new argument is procedurally improper because if JadooTV believed the filing of the Joint
26   Stipulation was not authorized then it should have raised the argument in its opposition or
27   otherwise, prior to the entry of the order. See Motorola, 215 F.R.D. at 585 (“Motions for
28

     3:20-cv-01891-CRB                                 8                DISH’s Opposition to JadooTV’s
                                                                        Motion to Reconsider [Dkt. 148]
     Case 3:20-cv-01891-CRB Document 169 Filed 04/17/20 Page 10 of 10



 1   reconsideration are disfavored, and parties should not use them to make arguments not raised in
 2   their original briefs.”).
 3                                       IV.    CONCLUSION
 4           As explained above, Judge Stevenson’s findings are well supported, and JadooTV’s Motion,
 5   ignores the proper grounds necessary for seeking reconsideration of a prior order. JadooTV’s
 6   Motion should be denied.
 7   Dated: April 17, 2020                Respectfully submitted,
 8
                                      By: /s/ Stephen M. Ferguson
 9                                       Stephen M. Ferguson (appearance pro hac vice)
                                         stephen.ferguson@hnbllc.com
10                                       Timothy M. Frank (California Bar No. 263245)
                                         timothy.frank@hnbllc.com
11                                       Joseph H. Boyle (appearance pro hac vice)
12                                       joe.boyle@hnbllc.com
                                         HAGAN NOLL & BOYLE LLC
13                                       820 Gessner, Suite 940
                                         Houston, Texas 77024
14                                       Telephone: (713) 343-0478
                                         Facsimile: (713) 758-0146
15

16                                        David A. Van Riper (California Bar No. 128059)
                                          dave@vanriperlaw.com
17                                        VAN RIPER LAW
                                          1254 Irvine Blvd., Suite 200
18                                        Tustin, California 92780-3571
                                          Telephone: (714) 731-1800
19                                        Facsimile: (714) 731-1811
20
                                          Attorneys for Plaintiffs DISH Network L.L.C.
21

22

23

24

25

26

27

28

     3:20-cv-01891-CRB                              9               DISH’s Opposition to JadooTV’s
                                                                    Motion to Reconsider [Dkt. 148]
